Citation Nr: 0918774	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include a fungal infection with onychomycosis.

2.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter came before the Board of Veteran's Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran withdrew his request for a personal hearing in 
November 2004.

The instant issues were remanded for additional development 
in August 2005 and July 2007.


FINDINGS OF FACT

1.  A skin disorder, to include a fungal infection with 
onychomycosis, was not manifest in service and is unrelated 
to service.

2.  Allergies were not manifest in service and are unrelated 
to service.


CONCLUSION OF LAW

1.  A skin disorder, to include a fungal infection with 
onychomycosis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Allergies were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in October 2000 asked the Veteran to submit 
service treatment records in his possession.  It asked for 
information showing that his claimed disabilities were 
incurred in or aggravated by service and had been treated 
since discharge.  It requested dates of treatment in service 
and after service.  

A March 2002 letter advised the Veteran of the VCAA.  The 
Veteran was requested to identify additional evidence he 
wished VA to obtain.  He was advised of the status of his 
claim.  

In February 2004 the Veteran was instructed regarding the 
evidence necessary to support a claim of entitlement to 
service connection.  The evidence of record was listed and 
the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

In September 2007 the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA and private records 
have been associated with the record.  Two providers 
identified by the Veteran responded that they had no records.  
VA examinations have been carried out, and the Board finds 
that they were adequate, in that they were conducted by  
neutral, skilled providers who took a history from the 
Veteran and discussed the evidence of record as it related to 
the claimed disabilities.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the Veteran has not alleged 
that his claimed disabilities are the result of combat.  
Thus, he is not entitled to application of the provisions of 
38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

	Skin Disorder

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to a 
skin disorder other than an identifying mark and a burn scar.  
On discharge examination in March 1970, his skin was 
clinically normal.  He was determined to be qualified for 
release from active duty.

Private treatment records show that in June 1995 the Veteran 
presented with complaints of itching all over for one hour.  
The provider noted that he had been seen in the past with 
such complaints.  Medication was administered and the Veteran 
improved within minutes.  The provider assessed an acute 
urticarial-like rash, but noted that he did not see clear-cut 
urticarial wheals, and that the Veteran's response to 
medication seemed to be fast.  

A private record dated in December 1996 reflects the 
Veteran's complaints of a rash on his hands and continued 
jock itch.  He reported that he had tried various over the 
counter medications and that they had not helped.  He noted 
that he had been treated in the distant past with an oral 
antifungal.  Objectively, the Veteran's hands had a white 
skin-type rash with a rash growing into the fingernails.  A 
red rash in the groin area was also noted.  The assessment 
was tinea of the hands and groin.  

VA outpatient records indicate that in November 1999, the 
Veteran was started on Lamisil for a fungal infection of the 
nails of his hands and the skin of his palms.  His hands 
improved significantly.  The assessment in December 1999 was 
a fungal skin infection with onychomycosis.

In March 2000 a VA provider noted that the Veteran had been 
treated with three months of Lamisil for onychomycosis of the 
feet.  

In July 2000 the Veteran's chief complaint was thickening of 
his skin.  The provider noted thickening of the skin over the 
elbows, knees, and heels of the hands.  The Veteran reported 
that he had experienced the symptom for about one month.  
Subsequently in July 2000 the Veteran was noted to have a 
scaling rash involving his elbows, knees, and heels of his 
hands.  An erythematous rash was also noted in each axilla.  
The assessment was dermatitis - probably psoriasis.  The 
Veteran was prescribed a cream.  

In his September 2000 claim for service connection, the 
Veteran noted fungus of the hands and feet, fungus under the 
nails of his feet, a skin condition of the elbows and knees, 
and athlete's foot.

In September 2000 a nail infection was noted.  The provider 
indicated that the Veteran had been treated with two courses 
of Lamisil and that his nails had nearly all cleared except 
for his right great toe.  

A VA dermatology record dated in October 2000 notes a long 
history of dystrophic nails.  Physical examination revealed 
severe dystrophic nail changes on the right great toenail.  
There was some very slight nail pitting on the fingernails.  
The Veteran's elbows and knees revealed hyperkeratosis, but 
the provider noted that such was not classically of psoriatic 
morphology.  There was no visible scalp scale.  The provider 
concluded that while there were some slight features 
consistent with psoriasis, the diagnosis of onychomycosis was 
comfortable based on clinical grounds given the Veteran's 
response to Lamisil therapy.  The provider recommended fungal 
nail cultures and another course of Lamisil.

In February 2001 onychomycosis of the left great toe was 
assessed.  The provider also noted that there was a fungal 
infection of the skin.  Contact dermatitis of the perianal 
area was also assessed.

In February 2002 the Veteran was seen for an eruption on his 
right knee.  Physical examination revealed well-defined 
hyperkeratotic scaling plaques on the Veteran's knees and 
elbows bilaterally.  Similar hyperkeratosis was noted on the 
Veteran's left dorsal hand.  The provider noted that the 
eruption was most consistent with a hyperkeratotic disorder 
and was not of a fungal etiology.  He indicated that the 
clinical morphology and course suggested a differential 
diagnosis including psoriasis, circumscribed pityriasis rubra 
pilaris or a follicular hyperkeratotic disorder.  An ointment 
was prescribed.  The provider reassured the Veteran that the 
lesions were benign.

In July 2004 the Veteran was again seen by a VA 
dermatologist.  His history was reviewed.  The provider noted 
that the histologic features of the Veteran's presentation 
resembled Gougerot-Catreaud papillomatosis and that PAS-D 
staining was negative for organisms.  She also noted that 
although the histologic findings were not considered 
consistent with psoriasis, the clinical differential still 
included psoriasis, regionalized pityriasis rubra pilaris, or 
a follicular hyperkeratotic disorder.  

The Veteran underwent a VA skin examination in September 
2007.  His history was reviewed.  The examiner noted that the 
Veteran had a skin biopsy in 2004 from a hyperkeratotic area 
on his left knee.  He indicated that PAS-D staining was 
negative for organisms and that the histologic features 
resembled a condition called Gougerot-Carteaud 
papillomatosis, but that there was a comment from the assist 
chief of dermatology noting that although the histologic 
findings were not considered consistent with psoriasis, the 
clinical differential still included psoriasis, regionalized 
pityriasis rubra pilaris, or a follicular hyperkeratotic 
disorder.  He noted that fungal cultures were recommended but 
that there was no evidence in the record of results.  
Physical examination revealed lesions limited to the 
Veteran's knees and elbows.  There, the skin was 
hyperkeratotic and light gray in color.  There was no 
evidence of acute inflammation.  The right great toenail was 
thickened and opaque.  There was one small pit in the fifth 
toenail of the right foot.  The impression was hyperkeratotic 
skin disease of unknown type, probably not fungal in nature.  
The examiner noted that, according to the Veteran's report, 
the condition started following his discharge from service.

An additional VA skin examination was carried out in January 
2009.  The Veteran's history was reviewed.  The Veteran 
reported that he noted scaling and cracking of his skin while 
in service and that he went to sick call, where he received 
some type of cream.  The examiner noted that a record of 
treatment was not in the service treatment records.  
Following examination, the diagnoses were seborrheic 
dermatitis of the face; hyperkeratosis with lichenification 
of the elbows, knees, and right lower leg; and severe tinea 
cruris of the inguinal and abdominal apron folds and axillary 
folds.  He commented that seborrheic dermatitis was a common 
skin disorder that could be easily treated.  He noted that it 
might be seasonally aggravated and was common in people with 
oily skin or hair.  He also commented that eczema was the 
most common inflammatory skin disease and that chronic phases 
were dominated by thickening (hyperkeratosis),  
lichenification, and scaling.  Finally, he noted that tinea 
cruris occurred in the summer months or after wearing layers 
of clothing in winter.  The examiner concluded, after careful 
review of the Veteran's record, that the Veteran's seborrheic 
dermatitis of the face and scalp were not due to or 
aggravated by service.  He also concluded that tinea cruris 
and atopic dermatitis were not due to or aggravated by 
service.  

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a skin disorder.  In this regard, the Board 
notes that the record reveals no evidence showing a chronic 
skin condition in service.  The Veteran's skin was clinically 
normal at discharge other than the mark and the scar.  The 
January 2009 VA examiner concluded the currently diagnosed 
skin disorders were not due to or aggravated by service.  
Moreover, the Veteran reported at the September 2007 VA 
examination that his skin condition had started after service 
discharge.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates current diagnoses, 
it does not contain reliable evidence which relates a skin 
disorder to service.  The Board finds that the negative 
record during service, at service discharge, and for years 
following service is more probative than the Veteran's more 
recent statements regarding onset of this disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has reported that skin symptoms first occurred 
during service.  The Board is aware that a layman is 
competent to report that he experienced symptoms.  However, 
the treatment records tend to establish no diagnosis or 
finding referable to the Veteran's skin in service, and do 
not refer to skin complaints until many years following 
service.  In essence, the record demonstrates a post service 
onset of any skin disorder rather than an in-service onset.  
The Board notes that the Veteran has asserted that he has 
suffered from skin problems since service.  He is competent 
to report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Here, there is positive and negative evidence.  The Board is 
presented with the Veteran's testimony/pleading regarding in-
service onset.  We must then balance that evidence against 
the silent and normal service records and the phenomenal 
silence of the record within proximity to separation from 
service.  As noted by the Federal Circuit, evidence is 
defined as: All the means by which any alleged matter of 
fact, the truth of which is submitted to investigation, is 
established or disproved.  In short, evidence is anything 
that tends to make the existence of a relevant fact more or 
less likely.  In this case the so-called "negative evidence" 
tends to disprove the assertion of in-service onset.  See 
Forshey v. Principi, 284 F.3d 1335 (2002).  In this case, the 
contemporaneous records show that the Veteran's skin was 
normal on discharge from service (other than a mark and 
scar), and are silent for any diagnosis or complaint 
referable to skin problems for many years following service 
discharge.  The normal separation examination tends to refute 
an assertion of continuity.  The absence of confirmatory 
evidence in proximity to separation tends to confirm the 
normal separation examination.  Far more probative as to the 
existence of a skin condition at discharge is the observation 
of a medical professional rather than that of a layman.  In 
summary, the record demonstrates a remote, post-service onset 
of any skin conditions, and that such are not attributable to 
service.  We find that the negative evidence, to include the 
normal separation examination, is far more probative than the 
Veteran's remote post service testimony regarding in-service 
onset.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.

	Allergies

During service the appellant reported a history of allergy to 
penicillin.  No manifestations were noted.

Private treatment records show that in June 1995 the Veteran 
presented with complaints of itching all over.  The provider 
noted that he had been seen in the past with such complaints.  
Medication was administered and the Veteran improved.  The 
provider assessed an acute urticarial-like rash, but noted 
that he did not see clear-cut urticarial wheals, and that the 
Veteran's response to medication seemed to be fast.  

Private treatment records indicate a persistent cough in July 
1996.  In September 1996 the Veteran presented with a rash on 
his back that he described as hives.  Urticaria was assessed.

A private record dated in February 1997 notes seasonal 
allergies.  Zyrtec was prescribed.

A VA record dated in March 2000 indicates an assessment of 
possible bronchial asthma based on the Veteran's complaints 
of wheezing at night.

In April 2000 the Veteran complained to his private provider 
of nasal allergies.  He requested a decongestant.  

The Veteran underwent a VA examination in November 2007.  He 
stated his belief that his allergies started when he was on 
Okinawa.  Physical examination revealed some obstruction that 
was minimal.  The mucosa was normal.  The impression was 
allergic rhinitis by history, which did not appear to be 
caused by service-connected injury and probably preceded the 
service.  The examiner suggested that the rhinitis was made 
worse by service and exposure in Okinawa.  He concluded that 
it was as likely as not that it was not related to service-
connected problems.

A VA otolaryngology examination was carried out in February 
2009.  The Veteran denied any nasal obstruction or olfactory 
problems.  He reported that he had undergone septoplasty 
following service.  He endorsed postnasal drainage and 
reported that he used Claritin for allergies.  The examiner 
noted that although he had been called allergic, the Veteran 
had never undergone skin testing to identify the offender.  
Physical examination revealed no polyps and no obstruction.  
The impression was status post septoplasty, good result; and 
history of allergic rhinitis.  The examiner opined that 
allergic rhinitis was less likely than not due to military 
duty.

Having carefully reviewed the record pertaining to this 
claim, the Board has determined that service connection is 
not warranted.  In this regard, the Board notes that the 
record reveals no evidence showing allergies in service.  The 
Veteran's nose, sinuses, mouth, and throat were clinically 
normal at discharge.  The VA examiner has concluded twice 
that the Veteran's allergic rhinitis is not related to 
service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates current diagnoses, 
it does not contain reliable evidence which relates allergies 
to service.  The Veteran has neither produced nor identified 
evidence which shows that the currently claimed allergic 
rhinitis or other allergies are attributable to service.  The 
Board finds that the negative record during service, at 
service discharge, and for years following service is more 
probative than the Veteran's more recent statements regarding 
onset of this disability.  See Jandreau .

The Veteran has reported that allergy symptoms first occurred 
during service.  The Board is aware that a layman is 
competent to report that he experienced symptoms.  However, 
the treatment records tend to establish no diagnosis or 
finding referable to allergies in service, and do not refer 
to seasonal allergies until many years following service.  In 
essence, the record demonstrates a post service onset of any 
allergies rather than an in-service onset.  The Board notes 
that the Veteran has asserted that he has suffered from 
allergies since service.  He is competent to report 
symptomatology and when it occurred.  The Court has noted 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, the Court has also 
noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage.  In this case, the contemporaneous 
records show that the Veteran's nose, sinuses, mouth, and 
throat were normal on discharge from service, and are silent 
for any diagnosis or complaint referable to allergies for 
many years following service discharge.  The normal 
separation examination tends to refute an assertion of 
continuity.  Far more probative as to the existence of 
allergies is the observation of a medical professional rather 
than that of a layman.  The Board finds that the normal 
separation examination and the absence of evidence in 
proximity to separation is far more probative and credible 
than the Veteran's recent pleadings regarding in-service 
onset.  In summary, the record demonstrates a remote, post-
service onset of any allergies, and that such are not 
attributable to service. 

Lastly, the record does establish that he reported a history 
of an allergy to penicillin during service.  However, there 
is no indication that he experienced such allergy during 
service and there is no proof that he has ever manifested 
post-service manifestations of such allergy.  In sum, there 
was no disability during service or post-service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for a skin disorder, to 
include a fungal infection with onychomycosis is denied.

Entitlement to service connection for allergies is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


